Order entered August 1, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00445-CV

  RICHMAN TRUSTS, A TEXAS GENERAL PARTNERSHIP, MARC H.
       RICHMAN, AND HARVEY A. RICHMAN, Appellants

                                        V.

    RALPH LUBINS TIME, INDIVIDUALLY, AND AS INDEPENDENT
    EXECUTOR OF THE ESTATE OF JUDITH SHARON RICHMAN,
    DECEASED, AND AS TRUSTEE OF THE RICHMAN 2008, ET AL.,
                           Appellees

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-15404

                                    ORDER

      The reporter’s record in this case is past due. By postcard dated June 15,

2022, we notified Antionette Reagor, Official Court Reporter for the 68th Judicial

District Court, that the reporter’s record was overdue and directed her to file the

reporter’s record within thirty days. To date, the reporter’s record has not been
filed nor has Ms. Reagor corresponded with the Court regarding the status of the

reporter’s record.

      Accordingly, we ORDER Ms. Reagor to file, within TWENTY DAYS of

the date of this order, either (1) the reporter’s record; (2) written verification that

appellants have not requested the record; or (3) written verification that appellants

have not paid for or made arrangements to pay for the reporter’s record. We notify

appellants that if we receive verification they have not paid for or made

arrangements to pay for the reporter’s record, we will order the appeal submitted

without the reporter’s record. See TEX. R. APP. P. 37.3(c).

      We DIRECT the Clerk to send copies of this order to:

      Honorable Martin Hoffman
      Presiding Judge
      68th Judicial District Court

      Antoinette Reagor
      Official Court Reporter
      68th Judicial District Court

      All parties




                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE